Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/842,211 filed on 7 April 2020. The response filed 21 January 2022 amends claims 1, 10, and 20, cancels claims 6 and 15, and presents arguments is hereby acknowledged. 	Claims 1-5, 7-14, and 16-22 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 21 January 2022 has been entered.

Response to Arguments
Independent Claims 1, 10, and 20
On pages 10-11 of the response filed 21 January 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 21 October 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 10-11, Applicant argues that neither Lockhart nor Sonoda of the Lockhart/Sonoda system fails to teach or suggest “determining a current state of execution of the first role by acquiring a disk image with a time stamp and an instruction code executed at a time associated with the time stamp, the instruction code indicating the current state of execution of the server wherein the current state of execution comprises an ongoing functional state and a current instruction of the server and updating the role of the first one of the at least one spare server to the current state of execution of the first role by sharing the disk image with the at least one spare server.” Applicant argues that Sonoda is directed to measuring demand and allocating demand to spare servers. Further, Applicant argues that “the cited references focus on distributing a disk image but do not mention including the execution state,” wherein “the state of an application includes both data persisted to disk as well as data maintained in memory on the heap or otherwise cached in memory.” 	Examiner respectfully agrees and finds this argument persuasive. Neither Lockhart nor Sonoda of the Lockhart/Sonoda system discloses “when the operational status of the first server indicates a failed state, update a role of a first one of the at least one spare server to the first role, reallocate the first group of users to the first one of the at least one spare server, determine a current state of execution of the first role by acquiring a disk image with a time stamp and an instruction code executed at a time associated with the time stamp, the instruction code indicating the current state of execution of the server and update the role of the first one of the at least one spare server to the current state of execution of the first role by sharing the disk image with the at least one spare server, wherein the current state of execution comprises an 

Dependent Claims 2-5, 7-9, 11-14, 16-19, 21, and 22
On pages 10-11 of the response filed 21 January 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 21 October 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above. 	As per the comments above, Examiner found the arguments persuasive.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in a telephone interview with assigned attorney Geza Ziegler (Reg. No. 44,004) on 9 February 2022.

Please amend Claims 1, 10, and 20 as follows:


1. (Currently Amended) A server system comprising: 	a first server configured to execute a first role;  	at least one other server configured to execute at least one other role;  	at least one spare server; and 	a management layer server, wherein the management layer server is configured to:  		allocate a first group of users to access the first server and at least one other group of users to access the at least one other server;  		receive status information sent by the first server and status information sent by the at least one other server;  		analyse the status information to determine an operational status of the first server and an operational status of the at least one other server; and  		when the operational status of the first server indicates a failed state, update a role of a first one of the at least one spare server to the first role, reallocate the first group of users to the first one of the at least one spare server, determine a current state of execution of the first role by acquiring a disk image with a time stamp and an instruction code executed at a time associated with the time stamp, the instruction code indicating the current state of execution of the first server and update the role of the first one of the at least one spare server to the current state of execution of the first role by sharing the disk image with the at least one spare server, wherein the current state of execution comprises an ongoing functional state and a current  instruction of the first server; and 


10. (Currently Amended) A method for managing a server system, the method comprising: 	executing a first role in a first server;  	executing at least one other role in at least one other server;  	allocating a first group of users to access the first server and at least one other group of users to access the at least one other server;  	receiving status information from the first server and status information from the at least one other server;  	determining, an operational status of the first server and an operational status of the at least one other server, by analysing the status information; and  	when the operational status of the first server indicates a failed state, updating a role of a first one of at least one spare server to the first role, reallocating the first group of users to the first one of the at least one spare server, determining a current state of execution of the first role by acquiring a disk image with a time stamp and an instruction code executed at a time associated with the time stamp, the instruction code indicating the current state of execution of the first server and updating the role of the first one of the at least one spare server to the current state of execution of the first role by sharing  instruction of the first server; and  	when the operational status of the at least one other server indicates a failed state, updating a role of another one of the at least one spare server to the at least one other role, and reallocating the at least one other group of users to the at least one other spare server.


20. (Currently Amended) A method of managing a server system comprising a first server for executing a first software according to a first role, at least one other server for executing at least one other software according to a second role, at least one spare server having a third role, and a management layer server, the method comprising: 	providing a list of roles to the management layer server; 
 	allocating a first group of users to access the executable first software running in the first server and a second group of users to access the executable at least one other software running in the at least one other server;  	sending a status information, by the first server and the at least one other server, to the management layer server; 	receiving the status information and analysing the received status information, by the management layer server, to determine a first operational status of the first server and a second operational status of the at least one other server;  	advertising, by the management layer server, the first role as a free role, when first server; 	updating the third role to the current state of execution of the advertised free role by sharing the disk image with the at least one spare server, wherein the current state of execution comprises an ongoing functional state and a current  instruction of the first server; 	executing a third software according to the updated third role in the at least one spare server; and  	re-allocating the group of users which were allocated to the failed server to access the third executable software running the at least one spare server.




Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "analyse the status information to determine an operational status of the first server and an operational status of the at least one other server" and "when the operational status of the first server indicates a failed state, update a role of a first one of the at least one spare server to the first role, reallocate the first group of users to the first one of the at least one spare server, determine a current state of execution of the first role by acquiring a disk image with a time stamp and an instruction code executed at a time associated with the time stamp, the instruction code indicating the current state of execution of the server and update the role of the first one of the at least one spare server to the current state of execution of the first role by sharing the disk image with the at least one spare server, wherein the current state of execution comprises an ongoing functional state and a current instruction of the server," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2021/0065118 A1 to Notani et al discloses an event-driven user interface that reflects the current state of execution level operations. However, Notani fails to disclose “determine a current state of execution of the first role by acquiring a disk image with a time stamp and an instruction code executed at a time associated with the time stamp, the instruction code indicating the current state of 


 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 10, and 20 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459